                                                 Michael T.G. Long            1251 Avenue of the Americas
                                                 Partner                      New York, New York 10020

                                                                              T: 973 422 6726
                                                                              F: 973 422 6727
                                                                              E: mlong@lowenstein.com


July 1, 2020


VIA ECF

Hon. Gregory H. Woods, U.S.D.J.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, New York 10007


Re:      Wilmington Trust, National Association v. Hudson's Bay Company, et al.; Docket No.
         1:20-cv-03830-GHW

Dear Judge Woods:

This firm represents Plaintiff Wilmington Trust, National Association, as Trustee in Trust for the
benefit of the Holders of Hudson’s Bay Simon JV Trust 2015-HBS, Commercial Mortgage Pass-
Through Certificates, Series 2015-HBS, by Situs Holdings, LLC, in its capacity as Special Servicer
(“Plaintiff”) in the above captioned action. We respectfully submit this letter in response to
Defendants’ letter, dated June 29, 2020, requesting a pre-motion conference in connection with
their anticipated motion to dismiss.

      1. Subject Matter Jurisdiction

Defendants’ first contention is that they “believe” that there is not complete diversity among the
parties and, therefore, a lack of subject matter jurisdiction. Defendants raise this issue for the first
time since this action was filed nearly six weeks ago. Prior to initiating this litigation, Plaintiff
diligently searched public records in the United States, Canada, and Bermuda for information
concerning Defendants’ organizational and ownership structure. Plaintiff also reviewed the small
handful of documents supplied by Defendants but uncovered no mention that any participant in
the ownership structure was a Delaware citizen.

On May 18, 2020, as part of the first filing in this case, Plaintiff served Defendants with a demand
under Local Civil Rule 26.1 that Plaintiff be provided with “information for all of [Defendants’]
partners or members (including sub-partners and sub-members)” in order to obtain citizenship
information for the specific purpose of verifying the existence of complete diversity. (See ECF
No. 10.) Defendants’ response was due on May 22, 2020, but was never provided. Defendants
participated in numerous meet-and-conferrals among counsel and a hearing before Your Honor
but never informed Plaintiff or the Court that jurisdiction was in question. Now, two days before
their responsive pleading or pre-answer motion is due, Defendants assert that there ostensibly is
Hon. Gregory H. Woods, U.S.D.J.                                                          July 1, 2020
                                                                                               Page 2


not complete diversity because at least one of the limited partners of one of the members of HBC
GP LLC is “believe[d]” to be a citizen of Delaware for diversity purposes.

To date, Defendants have provided only limited information as to the alleged citizenship of their
sub-partners and sub-members. It appears that the information is not publicly available and could
not have been determined pre-suit despite Plaintiff’s good faith diligence efforts. Ironically,
Defendants’ persistent state of opacity, moving targets, and slow-roll of information pertaining to
their organizational and ownership structure goes to the heart of Plaintiff’s claim in this matter.
That said, if there is a heretofore undisclosed lack of subject matter jurisdiction, that issue should
be dealt with as expeditiously as possible. Defendants have indicated that developing evidence of
the citizenship of their own sub-partners would likely require litigated subpoenas. Mindful of the
parties’ and Court’s resources, Plaintiff is working with Defendants to devise an acceptable
alternative proffer that would confirm whether there is or is not complete diversity here.

   2. Plaintiff Has Properly Pled a Breach of the Loan Agreement

Defendants next argue that this action should be dismissed because Defendants are not party to the
Loan Agreement. Assuming diversity jurisdiction exists and the case proceeds, Defendants are
the proper parties to this action.

As a threshold matter, for purposes of a motion under Federal Rule of Civil 12(b)(6), the Complaint
must be construed liberally, “accepting all factual allegations in the complaint as true, and drawing
all reasonable inferences in the [P]laintiff's favor.” Chambers v. Time Warner, Inc., 282 F.3d 147,
152 (2d Cir. 2002). Moreover, when deciding a motion to dismiss, a court “must confine itself to
the four corners of the complaint.” Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425
(2d. Cir. 2008). Courts assessing 12(b)(6) motion may consider documents attached to the
Complaint and referenced therein, DiFolco v. MSNBC Cable, L.L.C., 622 F.3d 104, 111 (2d. Cir.
2010), but may not look to extrinsic factual matters and counter-allegations put forward by the
defense, In re China Mobile Games & Entm’t Grp., Ltd Sec. Litig., Fed Sec L Rep P 99037
(S.D.N.Y. Mar. 7, 2016).

As alleged in the Complaint, the Loan Agreement provides that the Borrower “shall not permit”
HBC to make any Transfer, without requisite notice or consent. (Compl. at ¶ 59.) Regardless of
whether Defendants are themselves parties to the Loan Agreement, Plaintiff has alleged that HBC,
as the “ultimate parent of Borrower” and “knowing full well of the Borrower’s obligations under
the Loan Agreement, “caused the Borrower to breach its obligation.” (Id. at ¶ 72.) It is not
necessary for the Borrowers to be joined to the suit when the wrongful actions that resulted in a
breach were committed by Defendants. See, e.g., S&S Mach. Corp. v. Gen. Motors Corp., No. 93
CIV. 3237 (CSH), 1994 WL 529867, at *5 (S.D.N.Y. Sept. 28, 1994) (contracting party was
neither necessary nor indispensable party to action alleging, among other things, defendant
interfered with contract and was responsible for non-party’s breach); Brown v. W. Valley Envtl.
Servs., LLC, No. 10CV210A, 2010 WL 5575327, at *6 (W.D.N.Y. Sept. 2, 2010), report and
recommendation adopted, No. 10-CV-210, 2011 WL 111696 (W.D.N.Y. Jan. 13, 2011)
(contracting party was not necessary or indispensable party because “the rights of which plaintiff
seeks adjudication in this case are whether defendants interfered with his contract”).
Hon. Gregory H. Woods, U.S.D.J.                                                       July 1, 2020
                                                                                            Page 3


   3. The Complaint Alleges a Breach of the Operating Lease Guarantees

As their final basis for seeking dismissal, Defendants assert that the Complaint does not set forth
any breach of the Operating Lease Guarantees. Defendants are wrong. Section 4.5 of the
Operating Lease Guarantees provides that “no assignment of this Agreement, in whole or in part,
by Guarantor, may be made without the prior written consent” of the Lender and that “any
assignment in violation of this Section 4.5 will be void.” (Compl. at ¶ 58.) The Complaint further
alleges that Defendants breached the Operating Lease Guarantees by making assignments without
Plaintiff’s notice or consent. (Id. at ¶¶ 58, 94-98, 110). Furthermore, contrary to Defendants’
position, the Court did not decide that Defendants could not have breached the Operating Lease
Guarantees, but rather recognized that it contained the anti-assignment clause that had been pled
in the Complaint. (Hr’g Tr. 42:19-21.) Therefore, assuming the Court has jurisdiction, Plaintiffs
will show that Defendants are properly named in this action.

   4. Discovery Should Not Be Stayed

Defendants’ final request – a stay of discovery pending resolution of their motion to dismiss –
should be denied. Requests to stay discovery are highly disfavored and “courts do not generally
grant protective orders without a strong showing of ‘good cause.’” Howard v. Galesi, 107 F.R.D.
348, 350 (S.D.N.Y. 1985); see also Hong Leong Fin. Ltd. (Singapore) v. Pinnacle Performance
Ltd., 297 F.R.D. 69, 72-73 (S.D.N.Y. 2013). It is well-recognized that, other than a few specific
exceptions not present here, motions to dismiss do not automatically stay discovery. Id. Indeed,
given Defendants’ penchant to play “hide the ball” with critical information and documents that
would shed light on their conduct here, staying discovery would simply continue to obscure the
issues and prolong the resolution of the dispute.

In conclusion, assuming the ostensible subject matter jurisdiction issues are resolved, Plaintiff
expects to overcome Defendants’ arguments on their motion to dismiss. Plaintiff, however,
reserves the right to amend the Complaint as provided for under the Federal Rule of Civil
Procedure 15.

We thank you for your time and attention to this matter.


Respectfully submitted,

/s/ Michael T.G. Long

Michael T.G. Long



 cc:     All counsel of record (via ECF)
